Citation Nr: 0526977	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection of a low back condition.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty from May 1955 until 
February 1959 and again from October 1961 until August 1962.  

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back condition.  
The June 2003 rating decision denied the veteran's claim.  
The veteran disagreed with the June 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

In November 2003, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection of a 
low back condition.  For the reasons explained immediately 
below, the Board has determined that a remand is required.  



Additional records

At the veteran's November 2003 hearing, he identified 
additional medical records which he asserts are relevant to 
this claim.  Specifically, the veteran asserted that he had 
been treated at a VA facility in Springfield, Massachusetts, 
a.k.a. VA Northampton Medical Center and Clinics, during 
various periods of time beginning after his separation from 
service in 1962 up to and including the present day.  The 
veteran also asserted that he received treatment at the State 
of Massachusetts' Soldiers Home facility in Springfield, 
Massachusetts, during the 1970s and also that he had been 
treated by an unnamed chiropractor during an unspecified 
period of time.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.  
To the extent that the records identified include records for 
treatment by VA, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

In short, efforts should be made to locate the records 
described above and to associate them with the veteran's VA 
claims folder.

Medical opinion

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection but there was not of record competent medical 
evidence addressing the third requirement, VA errs in failing 
to obtain such a medical nexus opinion.

With respect to element (1), current disability, a December 
1995 private treatment record contains a diagnosis of mild 
degenerative disc disease at L5-S1 and facet arthropathy at 
L4-L5 and L5-S1.  Element (1) has therefore arguably been 
met.  

Moving to element (2), in-service incurrence of disease or 
injury, at the veteran's November 2003 hearing he testified 
that the onset of his lumbar back pain occurred in service 
after he received spinal anesthesia incident to a surgical 
procedure.  See Transcript of the Hearing, page 3.  A review 
of the veteran's service medical records indicate that during 
a November 1956 surgical procedure, spinal anesthesia was 
used.  Additionally, service medical records from March 1962 
include reports of low back pain from the veteran.  
Accordingly, element (2) has also been met.  

With respect to element (3), medical nexus, the Board notes 
that there is not of record sufficient competent medical 
nexus evidence either linking the veteran's current condition 
to the events in service or rejecting a relationship between 
the veteran's current disabilities and service.  The record 
contains a June 2002 VA examination.  However, a review of 
the examination report indicates that the examiner did not 
review the veteran's claims folder and moreover, does not 
contain reasons and bases supporting the conclusion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Moreover, the examiner's nexus opinion applies solely to pain 
which is not a compensable disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The opinion is 
therefore insufficient.  

There is not of record another nexus opinion.  Based on this 
record, the Board has determined that a medical nexus opinion 
is required.  See Charles, supra.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and advise him to submit copies 
of any evidence in his possession 
relevant to this claim.

2.  VBA should contact the veteran in 
writing and ask that he describe any 
additional medical records which pertain 
to his claim.  He should be furnished the 
appropriate forms (VA Form 21-4142) to 
allow VA to obtain any referenced medical 
records.  Any and all additional evidence 
obtained should be associated with his VA 
claims folder.  

3.  VBA should take the appropriate steps 
to obtain the following information and 
evidence: 

a) complete clinic records from the 
VA Northampton Medical Center and 
Clinics service delivery system 
since approximately August 1962 to 
the present; and 

b) complete clinic records from the 
State of Massachusetts Soldiers Home 
in Springfield, Massachusetts for 
treatment beginning in approximately 
1970.  

Considering the length of time that has 
passed since the alleged treatment, ask 
that appropriate searches be made of any 
facility to which treatment records may 
have been retired.
	
4.  After receiving the above evidence, 
to the extent it is available, VBA should 
then arrange for review of the veteran's 
VA claims folder by a medical 
professional, who should provide an 
opinion as to the matter of whether any 
currently diagnosed lumbar spine 
disabilities are at least as likely as 
not related to the veteran's military 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo VA examination and/or 
diagnostic testing.  The medical 
professional's report should be 
associated with the veteran's VA claims 
folder.  

5. Following completion of the foregoing, 
the RO should readjudicate the claim on 
appeal. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be allowed an 
appropriate period of time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	MICHELLE L. KANE	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


